DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (2014/0240103) in view of Radivojevic et al. (2010/0259472).

Regarding claim 1, Lake teaches a user input device (200; Fig 1; Fig 2A) comprising: a substrate (201; Fig 2A) configured to couple to a user (Fig 1 user 100; para [0065] Shown in FIG. 1 is an illustrative user 100 wearing a connected device 310 with connected device control 300, and a wearable electronic device 200 in accordance with the present methods and devices. In this illustrative example, wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200); at least one sensing unit (230+260; Fig 2A), the at least one sensing unit being coupled to the substrate (Fig 2A) and including: a first sensor (230; Fig 2A; para [0066] muscle activity sensor(s) 230) of a first sensor type (para [0070] As an example, muscle activity sensors 230) and being configured to generate a first signal indicative of a change in deformation of the user's skin (para [0070] As an example, muscle activity sensors 230 may include at least one or more capacitive EMG (cEMG) sensors adapted to detect electrical signals in the forearm of user 100 for generating a control signal. Para [0071] As another example, muscle activity sensors 230 may include one or more MMG sensors comprising piezoelectric sensors to measure the vibrations at the surface of the skin produced by the underlying muscles when contracted); and a second sensor (260; Fig 2A) of a second sensor type (para [0066] inertial sensor 260) different from the first sensor type and being configured to generate a second signal indicative of a deformation level of the user's skin (para [0073] Inertial sensor 260 may include one or more accelerometer sensors and/or one or more gyroscope sensors for detecting additional aspects of gestures made by user 100 in three degrees of freedom. The inertial sensor signal may consist of three digital channels of data, each representing the acceleration in either the x, y, or z direction. The inertial sensor 260 may be subject to all of the accelerations that the user's arm is subject to, and may further incorporate motion of the body as a whole. As an example, inertial sensors 260 may include an inertial measurement unit (IMU) such as an MPU-9150 Nine-Axis MEMS MotionTracking.TM. Device from InvenSense that comprises multiple inertial sensors, including multiple accelerometer(s) and multiple gyroscopes.; para [0076] a wrist extension motion, which is detected by inertial sensor 260 of wearable electronic device 200. Para [0146] In contrast, an inertial sensor may include components (e.g., piezoelectric, piezoresistive, capacitive, etc.) that are used to convert physical motion into electrical signals. The inertial sensor may "provide" an electrical signal by detecting motion and generating an electrical signal in response to the motion.) (Note: making a wrist extension motion will result in user’s skin to deform to some level.); and a controller (210; Fig 2A; para [0066] a central processing unit (i.e., a "processor") 210,) coupled to the at least one sensing unit (para [0066] Muscle activity sensor(s) 230, inertial sensor 260, and wireless transmitter 250 are all communicatively coupled to processor 210 on-board wearable electronic device 200.), the controller being configured to: receive, from the at least one sensing unit, the first signal and the second signal (para [0075] FIG. 4, in which user 100's hand and wrist gesture is detected by muscle activity sensors 230 and/or by inertial sensor 260, each or both of which provide at least one signal that is processed by processor 210); determine, based on the first signal, a number of one or more motions performed by a user (para [0076] involves extending an index finger, which is detected by muscle activity sensors 230 of wearable electronic device 200,); determine, based on the second signal, a type of the motions performed by the user (para [0076] and making a wrist flexion motion 420, which is detected by inertial sensor 260 of wearable electronic device 200); and determine at least one gesture performed by the user based on the determination of the number of the one or more motions and the type of the motions performed by the user (para [0076] In this particular example, a physical gesture 410 performed by the user 100 involves extending an index finger, which is detected by muscle activity sensors 230 of wearable electronic device 200, and making a wrist flexion motion 420, which is detected by inertial sensor 260 of wearable electronic device 200. In response to the detected muscle activity and the detected motion, muscle activity sensors 230 and inertial sensor 260, respectively, provide signals to on-board processor 210 of wearable electronic device 200. Processor 210 processes both of the signals, identifies the physical gesture performed by the user 100 based on both of the signals.).
Lake fails to explicitly teach deformation level of user’s skin along an axis that is normal to a surface of the user’s skin; as claimed.
Radivojevic teaches a user input device (Fig 1a; Fig 1b; para [0058] The input device 1) comprising a sensor (para [0059] In some embodiments of the invention, the sleeve 3 may be formed of a sensing composite rubber or elastomer doped with electrically conducting particles, piezoelectric particles or similar particles; Fig 2; para [0062] The conductors 7a-7c, 8a-8c are formed on or embedded in the sleeve 3, and connect a plurality of sensors, or detection modules, 9a-9i to provide a readout architecture for the network of detection modules) being configured to generate a second signal indicative of a deformation level of the user's skin along an axis that is normal to a surface of the user’s skin (para [0065] Each detection module 9a-9i comprises a sensing element 12a-12i of a sensing material in which an electrical property, such as charge generation, resistance or capacitance, changes in response to in-plane and out-of-plane deformations, that is, when stretched and/or flexed. Depending on the type of sensing element 12a-12i employed, the detection modules 9a-9i may detect flexure and/or two-dimensional stretching, or a combination of the two, for example, through the monitoring of one or more of localised charges, that is, voltages, generated by the sensing elements 12a-12i in response to stretching and/or flexure, resistance changes, where the sensing elements 12a-12i are formed of flexure sensitive piezoelectric, electrostrictive, ferroelectric or similar materials or are simple elongation sensitive resistors, and, where the sensing elements 12a-12i are configured to change their capacitance in response to stretching and/or flexure, localised capacitance changes of the sensing elements 12a-12i. These sensing techniques may be used and, if required, combined, in order to monitor complex skin deformations in three dimensions and, if required, to provide high resolution mapping thereof. Para [0070] Successive readings can provide a series of matrices M.sub.ij(t), through which the localised deformations can be used to reconstruct features of the motion or gesture of the finger 5.) (Note: “changes in response to in-plane and out-of-plane deformations, that is, when stretched and/or flexed” teaches the aspect of deformation level of the user’s skin along an axis that is normal to a surface of the user’s skin. Further the amended claim subject matter is also described para [0065] wherein it describes “in order to monitor complex skin deformations in three dimensions” ).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Lake with the teachings of Radivojevic, because this will provide a versatile and precise user interface that can be controlled using a large number of gestures and/or subtle movements of limbs or digits. If required, the apparatus may be arranged to generate an output signal that varies according to the degree of flexing of a joint and/or stretching of the skin, and/or to the 

Regarding claim 2, Lake teaches the user input device of claim 1, wherein the controller is further configured to: determine a user input selection corresponding to the at least one gesture (para [0076] Processor 210 processes both of the signals, identifies the physical gesture performed by the user 100 based on both of the signals, and provides at least one control signal to wireless transmitter 250, which transmits the control signal to connected device 310 for causing a menu appearing on display 310 to scroll downwards.); and provide control signals (para [0076] Processor 210 processes both of the signals, identifies the physical gesture performed by the user 100 based on both of the signals, and provides at least one control signal to wireless transmitter 250, which transmits the control signal to connected device 310 for causing a menu appearing on display 310 to scroll downwards.) indicative of the user input selection to a controllable device (Fig 1; para [0076] to connected device 310). 

Regarding claim 3, Lake teaches the user input device of claim 1, wherein the first sensor is directly adjacent to the second sensor (Fig 2A sensors 230 and 260 directly adjacent to each other).

para [0071] muscle activity sensors 230 may include one or more MMG sensors comprising piezoelectric sensors).

Regarding claim 5, Lake teaches the user input device comprising the first sensors as explained for claim 1 above. Lake also teaches wherein the first sensor includes a piezoelectric material (para [0071] muscle activity sensors 230 may include one or more MMG sensors comprising piezoelectric sensors).
Lake fails to explicitly teach, wherein the first sensor includes a polyvinyl difluoride film; as claimed.
Radivojevic teaches the input device wherein piezoelectric sensor includes a polyvinyl difluoride film (para [0066] Suitable materials for forming the sensing elements 12a-12i include thin metal electrodes, or a piezoelectric ceramic material such as lead-zirconate-titanate (PZT), polyvinylidene fluoride (PVDF), elastomers and/or elastomeric composites having appropriate sensing properties and suitable nano-structured inorganic materials, such highly aligned zinc oxide (ZnO) nanomaterials.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the first sensor of Lake with the teachings of Radivojevic, because this will provide a versatile and precise user interface that can be controlled using a large number of gestures and/or subtle movements of limbs or digits. If required, the apparatus may be arranged to generate an output signal that varies according to the degree of flexing of a joint and/or stretching of the skin, and/or to the 

Regarding claim 6, Lake teaches the user input device of claim 3, further comprising a deformable material coupled to the second sensor, the deformable material being configured to interface with the user's skin (para [0015] the device takes the form of an expandable band that is able to stay in position on a user's forearm. Para [0018] A wearable electronic device may be summarized as including a band that, in use, is worn by a user; at least one muscle activity sensor carried by the band, the at least one muscle activity sensor to, in use, detect muscle activity in response to the user performing a physical gesture and provide at least one signal in response to the detected muscle activity; at least one inertial sensor carried by the band, the at least one inertial sensor to, in use, detect motion in response to the user performing a physical gesture and provide at least one signal in response to the detected motion. Para [0065] wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200.).

Regarding claim 7, Lake teaches the user input device of claim 6, wherein the deformable material reduces a pressure applied by the second sensor to the user's skin relative to a pressure applied by the second sensor without the deformable material (Para [0018] A wearable electronic device may be summarized as including a band that, in use, is worn by a user; at least one muscle activity sensor carried by the band, the at least one muscle activity sensor to, in use, detect muscle activity in response to the user performing a physical gesture and provide at least one signal in response to the detected muscle activity; at least one inertial sensor carried by the band, the at least one inertial sensor to, in use, detect motion in response to the user performing a physical gesture and provide at least one signal in response to the detected motion. Para [0065] wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200).(Note: as described in para [0065] Lake describe the band incudes “a flexible, stretchable, and/or elastic (i.e., "expandable") band” which will result in reducing a pressure applied by the second sensor to the user skin relative to a pressure applied by the second sensor without the deformable material. In other words flexible, stretchable and/or elastic material of the band will provide such result ).

Regarding claim 11, Lake teaches the user input device of claim 1, wherein the at least one sensing unit includes a plurality of sensing units (230+260; Fig 2A). 

Regarding claim 12, Lake teaches the user input device of claim 1, further comprising at least one fastener configured to couple the user input device to the user (para [0065] Shown in FIG. 1 is an illustrative user 100 wearing a connected device 310 with connected device control 300, and a wearable electronic device 200 in accordance with the present methods and devices. In this illustrative example, wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200.). 

Regarding claim 13, Lake teaches the user input device of claim 12, wherein the at least one fastener is configured to enable the user input device to couple to the user's wrist (Fig 1; para [0065] Shown in FIG. 1 is an illustrative user 100 wearing a connected device 310 with connected device control 300, and a wearable electronic device 200 in accordance with the present methods and devices. In this illustrative example, wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200.). 

Regarding claim 14, which is a method claim and is similar in scope to claim 1, therefore claim 14 is rejected same as claim 1, as explained above.

Regarding claim 15, which is a method claim and is similar in scope to claim 2, therefore claim 15 is rejected same as claim 2, as explained above.

200; Fig 1) configured to couple around a user's wrist (Fig 1), the user input device being configured to determine the at least one gesture (para [0018] A wearable electronic device may be summarized as including a band that, in use, is worn by a user; at least one muscle activity sensor carried by the band, the at least one muscle activity sensor to, in use, detect muscle activity in response to the user performing a physical gesture and provide at least one signal in response to the detected muscle activity; at least one inertial sensor carried by the band, the at least one inertial sensor to, in use, detect motion in response to the user performing a physical gesture and provide at least one signal in response to the detected motion; and a processor carried by the band, the processor communicatively coupled to the at least one muscle activity sensor and to the at least one inertial sensor and the processor to, in use, identify a physical gesture performed by the user based on either or both of: at least one signal provided by the at least one muscle activity sensor; and at least one signal provided by the at least one inertial sensor.).

Regarding claim 17, Lake teaches the method of claim 14, further comprising translating, by a deformable material (Para [0065] wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown) coupled to the second sensor, a non-normal force from the user's skin to a normal force on the second sensor (Para [0018] A wearable electronic device may be summarized as including a band that, in use, is worn by a user; at least one muscle activity sensor carried by the band, the at least one muscle activity sensor to, in use, detect muscle activity in response to the user performing a physical gesture and provide at least one signal in response to the detected muscle activity; at least one inertial sensor carried by the band, the at least one inertial sensor to, in use, detect motion in response to the user performing a physical gesture and provide at least one signal in response to the detected motion. Para [0065] wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200). ).(Note: as described in para [0065] Lake describe the band incudes “a flexible, stretchable, and/or elastic (i.e., "expandable") band” which will result in translating a non-normal force from the user's skin to a normal force on the second sensor. In other words flexible, stretchable and/or elastic material of the band will provide such result).

Regarding claim 18, Lake teaches the method of claim 17, further comprising reducing, by the deformable material, a pressure applied to the user's skin by the second sensor (Para [0065] wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200).(Note: as described in para [0065] Lake describe the band incudes “a flexible, stretchable, and/or elastic (i.e., "expandable") band” which will result in reducing, by the deformable material, a pressure applied to the user's skin 

Regarding claim 19, which is similar in scope to claim 1, therefore claim 19 is rejected same as claim 1, as explained above. Regarding claim 19, Lake further also teaches a non-transitory computer-readable medium storing thereon sequences of computer- executable instructions for operating a user input device, the sequences of computer-executable instructions including instructions that instruct at least one processor to perform functions (para [0018] The wearable electronic device may further include a non-transitory computer-readable storage medium carried by the band and communicatively coupled to the processor, wherein the non-transitory computer-readable storage medium stores processor executable instructions that, when executed by the processor, cause the processor to identify a physical gesture performed by the user based on either or both of: at least one signal provided by the at least one muscle activity sensor; and at least one signal provided by the at least one inertial sensor.).

Regarding claim 20, which is similar in scope to claim 2, therefore claim 20 is rejected same as claim 2, as explained above.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (2014/0240103) in view of Radivojevic et al. (2010/0259472) as applied to claim 7 above, and further in view of Chung (2016/0062320).

Regarding claim 8, Lake and Radivojevic teaches the user input device as explained for claim 7 above.
Lake and Radivojevic fails to teach, wherein the second sensor is configured to sense a pressure applied to the second sensor; as claimed.
Chung teaches a user input device comprising a first sensor and a sensor (Fig 2A; Fig 2B; para [0045] FIG. 2, inclusive of FIGS. 2A and 2B, further illustrates in different perspective views the provision of sensors (e.g., SA, SB, SC and SD and/or SE, SF, SG and SH) in the wrist band 110 or device module 120 of the wrist watch 100 of FIG. 1. Referring to FIG. 2A, a first set of sensors ("first sensors") SA, SB, SC and SD are provided on an inner surface of the device module 120.); wherein the second sensor is configured to sense a pressure applied to the second sensor (para [0043] the wrist watch 100 may include one or more sensor types, such as electromyography (EMG) sensors or pressure sensors capable of sensing (or detecting) the particular movement of various muscles in the user's wrist.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the sensors of Lake and Radivojevic with substituting the sensor as taught by Chung, because it will result in yielding predictable result of providing sensing/detecting different movements performed by the user by sensing various muscle movements and thus determining the action/gesture performed by user.

Para [0018] A wearable electronic device may be summarized as including a band that, in use, is worn by a user; at least one muscle activity sensor carried by the band, the at least one muscle activity sensor to, in use, detect muscle activity in response to the user performing a physical gesture and provide at least one signal in response to the detected muscle activity; at least one inertial sensor carried by the band, the at least one inertial sensor to, in use, detect motion in response to the user performing a physical gesture and provide at least one signal in response to the detected motion. Para [0065] wearable electronic device 200 includes a flexible, stretchable, and/or elastic (i.e., "expandable") band that may be worn on the forearm of user 100 as shown. The band carries (i.e., physically couples to) the other components of wearable electronic device 200). ).(Note: as described in para [0065] Lake describe the band incudes “a flexible, stretchable, and/or elastic (i.e., "expandable") band” which will result in translating a non-normal force from the user's skin to a normal force on the second sensor. In other words flexible, stretchable and/or elastic material of the band will provide such result).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. (2014/0240103) in view of Radivojevic et al. (2010/0259472) as applied to claim 6 above, and further in view of Hyde et al. (2017/0164876).


Lake and Radivojevic fails to teach further comprising an electrically insulating material coupled to the deformable material and to the first sensor, wherein the deformable material and the first sensor are configured to interface with the user's skin via the electrically insulating material; as claimed.
Hyde teaches a user input device comprising sensors (para [0191] The electrophysiological sensor 3300 can generate one or more sense signals based upon detection of a physiological parameter of the body portion, for example, by detecting one or more electrical properties associated with biological cells or tissues) and an electrically insulating material coupled to the deformable material and to the first sensor, wherein the deformable material and the first sensor are configured to interface with the user's skin via the electrically insulating material (para [0191] In an embodiment, one or more of the electrodes includes a filamentary serpentine mesh structure insulated from the skin surface of the individual, such as with an insulating layer having high permittivity, stretchability, and adhesion (e.g., polydimethylsiloxane).) 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Lake and Radivojevic with providing insulating material as taught by Hyde, because this will allow signals from the muscle/skin to be accurately detected by the sensor and also providing the functionality of protecting the sensor and thus extending the life of the device.

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Remarks on page 7 regarding “Lake fails to disclose or suggest limitations of claim 1 including, for example, "a second sensor ... configured to generate a second signal indicative of a deformation level of the user's skin." In addressing this element, the Office Action states, "para [0073] Inertial sensor 260 may include one or more accelerometer sensors and/or one or more gyroscope sensors . . . ."” and “However, Lake fails to indicate that the inertial sensor 260, which measures movement of the inertial sensor 260 through space, discloses or suggests "a second sensor . . . configured to generate a second signal indicative of a deformation level of the user's skin," as recited by claim 1 as originally presented. Accordingly, claim 1 as originally presented is novel in view of Lake.”; are not persuasive. Specifically inertial sensor of prior art Lake reads on the claim element of “a second sensor of a second sensor type different from the first sensor type and being configured to generate a second signal indicative of a deformation level of the user's skin” as described in .
para [0073] Inertial sensor 260 may include one or more accelerometer sensors and/or one or more gyroscope sensors for detecting additional aspects of gestures made by user 100 in three degrees of freedom. The inertial sensor signal may consist of three digital channels of data, each representing the acceleration in either the x, y, or z direction. The inertial sensor 260 may be subject to all of the accelerations that the user's arm is subject to, and may further incorporate motion of the body as a whole. As an example, inertial sensors 260 may include an inertial measurement unit (IMU) such as an MPU-9150 Nine-Axis MEMS MotionTracking.TM. Device from InvenSense that Note: making a wrist extension motion will result in user’s skin to deform to some level.). Further, remarks on page 7 regarding the amended claim limitations are not persuasive because claims 1, 14 and 19 as presented before did not recite such.  Further remarks on page 7-8 regarding claims 5, 8, 9 and 10 are not persuasive because of the same reasons as provided for claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623